DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on December 13, 2021 in response to the office Action mailed on September 13, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaobang et al. (CN 10919064) in view of Locker et al. (US 2008/0055278, hereinafter Locker) and further in view of Bowling et al. (US 2008/0251575, hereinafter Bowling)
With respect to claims 1 and 7 Yaobang further discloses an item monitoring method,

scanning, by the scanning identification circuit, a radio frequency identification tag of an item within a preset range according to a preset scanning period using radio frequency identification technology, and acquiring item information in the radio frequency identification tag (abstract and paragraphs [0064]- [0070]); 
determining, by the processing circuit, whether the item corresponding to the item information belongs to an item scope covered by the preset range (abstract and paragraphs [0064]- [0070]); and 
determining that the item corresponding to the item information does not belong to the item scope covered by the preset range (abstract and paragraphs [0064]- [0070]).
Yaobang does not explicitly disclose the feature of outputting, by the output circuit, first prompt information indicating the item is misplaced and wherein the item monitoring terminal fixed in a preset range, wherein the item monitoring terminal comprises a scanning identification circuit, a processing circuit connected to the scanning identification circuit, and an output circuit connected to the processing circuit, and the scanning identification circuit comprises a RFID reader and writer and the feature of a RFID reader and writer having an operating frequency band of 840-960MHe connected to the processor circuit and a UHF circularly polarized narrow beam antenna connected to the RFID reader and writer.
However, Locker teaches the feature of outputting first prompt information indicating the item is misplaced (abstract and paragraph [0004]), and 
wherein the item monitoring terminal fixed in a preset range, wherein the item monitoring terminal comprises a scanning identification circuit, a processing circuit connected to the scanning identification circuit, and an output circuit connected to the processing circuit, and 
Bowling teaches the feature of a RFID reader and writer having an operating frequency band of 840-960MHe connected to the processor circuit and a UHF circularly polarized narrow beam antenna connected to the RFID reader and writer (paragraph [0047]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Yaobang to include the feature of outputting first prompt information indicating the item is misplaced, as taught by Locker and to include the feature of a RFID reader and writer having an operating frequency band of 840-960MHe connected to the processor circuit and a UHF circularly polarized narrow beam antenna connected to the RFID reader and writer, as taught by Bowling in order to maintain item placement. 
With respect to claims 2 and 8 Yaobang further discloses an item monitoring method, further comprising: 
acquiring tag information in the radio frequency identification tag; determining, according to the tag information, whether the item corresponding to the tag information is a new item (abstract and paragraphs [0064]- [0070]); and 
storing, in response to determining that the item corresponding to the tag information is a new item, item information and tag information of the new item, and uploading the item information and the tag information of the new item to a server (abstract and paragraphs [0064]- [0070]).
With respect to claims 3 and 10 Yaobang further discloses an item monitoring method, further comprising: determining whether the new item belongs to the item scope covered by the preset range (abstract and paragraph [0064] – [0070]), and

With respect to claims 4 and 11 Yaobang further discloses an item monitoring method, further comprising: acquiring an item pick-up task list; scanning radio frequency identification tags of items within the preset range according to the preset scanning period and generating an item storage list; comparing an item storage list which is currently obtained by scanning with an item storage list which is previously obtained by scanning to obtain different item information; determining whether items corresponding to the different item information belong to the item pick-up task list (abstract and paragraphs [0064]- [0070]), and
Locker teaches the feature of outputting prompt information (abstract and paragraph [0004]).
With respect to claims 5 and 12 Yaobang further discloses an item monitoring method, further comprising: determining whether a number of items corresponding to the different item information is consistent with a number of corresponding items to be picked up in the item pick-up task list, (abstract and paragraphs [0064]- [0070]), and
Locker teaches the feature of outputting prompt information (abstract and paragraph [0004]).
With respect to claims 6 and 13 Yaobang further discloses an item monitoring method, further comprising: displaying the item pick-up task list and the different item information (abstract and paragraphs [0064]- [0070]).
With respect to claim 9 Yaobang further discloses an item monitoring system, further comprising a transmitting circuit configured to upload the item information and the tag information of the new item to a server (abstract and paragraphs [0064]- [0070]).
claim 14 Yaobang further discloses an item monitoring system, wherein the server is configured to store item information and tag information of all items which are currently stored in the item monitoring terminal (abstract and paragraphs [0064]- [0070]).
With respect to claim 15 Yaobang further discloses an item monitoring system, further comprising a task issuing terminal configured to transmit an item pick-up task list to the item monitoring terminal (abstract and paragraphs [0064]- [0070]).
With respect to claim 16 Yaobang further discloses an item monitoring system, further comprising a gateway configured to enable communication between the server and the task issuing terminal and the item monitoring terminal (abstract and paragraphs [0064]- [0070]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new grounds of new rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROKIB MASUD/Primary Examiner, Art Unit 3687